DETAILED ACTION
Status of Claims:
Claims 1 – 20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 06/08/2022. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 20 of U.S. Patent No. 11,243,997. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims follow obviousness-type double patenting rejection since they recite similar claim language.

Pending Application (17/565,969)
U.S. Patent (11,243,997)
1. An apparatus to perform media source detection, the apparatus comprising:
8. An apparatus to determine a media device input source associated with media presented by a media device, the apparatus comprising:
at least one memory; instructions; and processor circuitry to execute the instructions to at least:


memory; and
at least one processor to execute computer readable instructions to at least:

transmit a plurality of input device identifiers to a network monitor that is to monitor a local network in communication with the media device, the input device identifiers mapped to a plurality of input sources of the media device based on user input data;
obtain, from a network monitor, an address associated with one or more network communications used to convey a media stream to a first input device of a plurality of input devices in communication with a media device;
obtain, from the network monitor, a plurality of addresses of a plurality of input devices detected by the network monitor on the local network, the plurality of input devices corresponding to the plurality of input device identifiers;

create one or more data structures to map the addresses of respective ones of the plurality of input devices to corresponding ones of the plurality of input sources of the media device;

access an address of a first input device of the plurality of input devices, the address obtained from one or more network communications used to convey a media stream to the first input device;
query one or more data structures based on the address to identify a first input source of the media device, the one or more data structures to map respective ones of the plurality of input devices to corresponding ones of a plurality of input sources of the media device, the plurality of input sources including the first input source;
query the one or more data structures based on the address of the first input device to identify a first input source of the media device;
obtain a watermark from a meter that is to monitor an output of the media device, the meter different from the network monitor;
obtain a valid audience measurement watermark from a meter different from the network monitor;
identify the first input source of the media device as associated with media presented by the media device in response to determination that the watermark corresponds to the media stream.
determine whether an audio output associated with the media device includes the valid audience measurement watermark; and

associate the first input source of the media device with the media presented by the media device when the valid audience measurement watermark is determined to be included in the audio output associated with the media device.


Allowable Subject Matter
Claim 1 – 20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
	In interpreting the claims, in light of the specification and the claims filed on December 30, 2022,
the Examiner finds the claimed invention to be patentably distinct from the available prior art(s).
	With regards to the independent claims, available prior art(s) does/do not teach, singly or in
combination, “obtain a watermark from a meter that is to monitor an output of the media device, the meter different from the network monitor; and identify the first input source of the media device as associated with media presented by the media device in response to determination that the watermark corresponds to the media stream”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAZIA NAOREEN whose telephone number is (571)270-7282. The examiner can normally be reached M-F: 9:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on 571-272-3980. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAZIA NAOREEN/Examiner, Art Unit 2458